Citation Nr: 1228537	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-30 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD), panic disorder with agoraphobia, and depressive disorder not otherwise specified (NOS).

2.  Entitlement to an increased rating greater than 10 percent for status post right knee strain.

3.  Entitlement to an increased rating greater than 10 percent for status post left knee strain.

4.  Entitlement to an increased rating greater than 10 percent for degenerative disc disease and compression fracture L1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to increased ratings for his service-connected low back, bilateral knees, and psychiatric disabilities.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

After the Veteran's claims were certified to the Board, in multiple undated statements the Veteran contended that his disabilities on appeal had worsened.  Specifically, the Veteran stated that his psychiatric problems included daily panic attacks and severe nightmares and that his problems regularly resulted in missed work.  In addition, the back and knee problems were worse due to increased pain.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the claims must be remanded in order to afford the Veteran appropriate VA examinations to determine the current severity of his low back, bilateral knee, and psychiatric disabilities. 

In addition, in support of his claim the Veteran has submitted private treatment records from Progressive Medical Associates and Dr. Marvin Poston that referenced ongoing treatment, complete records of which have not been associated with the claims file.  

The Appeals Management Center (AMC) should also take this opportunity to obtain any recent VA treatment records from June 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records for the Veteran's conditions from all appropriate VA facilities from June 2010 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  By letter, request that the Veteran either provide private treatment records from Progressive Medical Associates and Dr. Marvin Poston directly to VA or submit appropriate authorization and consent to permit VA to seek such records directly from the treatment providers.

3.  After the above has been completed, to the extent possible, schedule the Veteran for appropriate VA examination(s), to include a complete physical and/or mental health examination, in order to determine the current severity of his service-connected low back, bilateral knee, and psychiatric disabilities.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims file must be provided to the examiner(s) for review in conjunction with the examination(s).  Any and all opinions must be accompanied by a complete rationale.

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all issues is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


